         Case 19-18118          Doc 36       Filed 10/21/19 Entered 10/21/19 16:53:12                              Desc Main
                                                Document Page 1 of 1

                                            United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE:    Nicholas S Donato                                     )                  Chapter 13
          Imelda Cortes                                         )                  Case No. 19 B 18118
          Debtor(s)                                             )                  Judge A. Benjamin Goldgar

                                                      Notice of Motion

    Nicholas S Donato                                                              Debtor A ttorney: David M Siegel
    Imelda Cortes                                                                  via Clerk's ECF noticing procedures
    9610 McLean Ave
    Melrose Park, IL 60164


                                                                                   >    Dirksen Federal Building
On November 05, 2019 at 10:00 am, I will appear at the location listed to          >    219 South Dearborn
the right, and present this motion.                                                >    Courtroom 642
                                                                                   >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 22, 2019.                          /s/ MARILYN O. MARSHALL
                                                                                   MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On June 26, 2019, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court on
September 24, 2019, for a term of 36 months with payments of $200.00.

The status of the debtor's plan is:   Current Month           Cash Due                 Cash Received     Payment Default
                                             4                 $600.00                    $200.00           $400.00

A summary of the 12 most recent receipt items is set forth below:                  Report Date: 10/21/2019
                                                                                   Due Each Month: $200.00
                                                                                   Next Pymt Due: 10/26/2019

    Date           Ref Num            Amount                                Date              Ref Num         Amount
07/08/2019              889201          $200.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                                   /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                                 MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
